— Order unanimously affirmed. Memorandum: The People appeal from orders dismissing two indictments which (1) charged defendant Anthony Warren with attempt to commit the crime of criminal possession of a controlled substance in the second degree and (2) charged defendants Anthony Warren and Donald Agostinelli with attempt to commit the crime of criminal possession of a controlled substance in the first degree. Defendants were arrested after meeting with a police informant and an undercover police officer for the purpose of purchasing eight ounces of cocaine. At the meeting, defendants agreed upon the price and packaging of the cocaine and were permitted to examine samples of the substance. They then did not complete the sale. *1010Instead, they made plans to purchase the cocaine later that day at another location. H The trial court properly determined that the evidence was legally insufficient to support the charges or any lesser included crimes (see People v Deitsch, 97 AD2d 327). We agree. (Appeal from order of Monroe County Court, Maloy, J. — criminal possession of controlled substance, second degree.) Present — Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.